Citation Nr: 1454932	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent disabling prior to May 29, 2013, and 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial 30 percent evaluation.  

During the pendency of the appeal, in a September 2010 statement of the case, the RO increased the disability evaluation for PTSD to 50 percent disabling effective from the date of service connection.  Then, in a June 2013 rating decision, the agency of original jurisdiction (AOJ) increased the disability evaluation for PTSD to 70 percent disabling effective May 29, 2013.  Since the AOJ did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In April 2013 and January 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.

In March 2014, the Veteran submitted additional private treatment records with a waiver of consideration by the AOJ.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  



FINDINGS OF FACT

1.  For the appeal period prior to May 29, 2013, the Veteran's PTSD was productive of symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more serious manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the appeal period beginning on May 29, 2013, the Veteran's PTSD has been productive of symptomatology resulting in occupational and social impairment with deficiencies in most areas, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent prior to May 29, 2013, for PTSD and in excess of 70 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, a September 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate for what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. 

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no notice letter specific to the downstream higher initial rating issue was provided; however, none was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Moreover, on these facts, the Veteran is not prejudiced by the absence of any such notice.  As indicated, appropriate notice was previously provided in connection with the claim for service connection.  Moreover, the September 2009 statement of the case (SOC) set forth the applicable rating criteria (the timing and form of which suffices, in part, for Dingess/Hartman).  Thereafter, the Veteran was afforded opportunity to respond, and supplemental statements of the case (SSOCs) issued in June 2013 and August 2014 reflect readjudication of the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists primarily of VA and private treatment records and the report of VA examinations conducted in December 2009 and May 2013.  Also of record and considered in connection with the appeal are various written statements.  The Board finds that no additional AOJ action to further develop the record in connection with the claim on appeal, prior to appellate consideration, is required.

As noted above, the Board sought further development of the claim in January 2014.  The AOJ was directed to obtain private treatment records from Dr. M.C.  The record shows that the AOJ obtained all requested records.  Thus, the Board is satisfied that there was compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In June 2009, the Veteran submitted a claim for service connection for PTSD.  Along with his claim, he provided a copy of a June 2009 psychological report by Dr. R.O., his private psychologist.  Dr. R.O. stated that the Veteran had active suicidal ideations, but there were no gestures or attempts.  He had symptoms of anhedonia, psychasthenia, and chronic dysphoria.  He had frequent nightmares and night terrors.  He had hyper-arousal and exaggerated startle responses resulting in repeated nocturnal perimeter checks and over-reactivity to unexpected physical contact.  The Veteran reported episodic and transient flashbacks, and poor short-term memory.  Dr. R.O. noted that the Veteran's relationships within marital, familial, social, and vocational environments have been compromised by symptoms of irritability, low frustration tolerance, and socially avoidant behaviors.  He manifested symptoms of depression and had an increasingly insular lifestyle with markedly diminished recreational interests.  Dr. R.O. assigned a GAF score of 43.

In December 2009, the Veteran was afforded a VA contract PTSD examination.  The Veteran's current psychiatric symptoms included panic attacks, sleep impairment, and depression.  He experienced panic attacks three to four times each month, sleep impairment two to three times each week, and ongoing depression.  As to the severity of his panic attacks, the Veteran stated that he has to walk out of meetings, he avoids malls and other enclosed spaces, and likes to be near a doorway.  He claimed 3 to 4 panic attacks a month.  He experienced shortness of breath and nightsweats.  His depression was reported as moderate to severe.  He also had moderate anxiety.  The Veteran was employed and had not had any time lost from work over the past 12 months due to his psychiatric condition.  The Veteran's PTSD symptoms included intrusive thoughts and memories, recurrent dreams of Vietnam, avoidance of crowded places, restricted range of emotions, detachment from others, insomnia, irritability, and difficulty concentrating.  The Veteran had no impairment of thought process or communication, delusions or hallucinations, inappropriate behavior, or suicidal or homicidal thoughts.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He did have some mild memory loss and/or impairment.  He stated that he "forgets every day sorts of thing[s];" however, such memory loss was infrequent and had a mild interference with his employment and social functioning.  The Veteran had obsessive or ritualistic behavior.  He reported that he walks the perimeter of his house every day and feels anxious if he does not complete his ritual.  However, the examiner noted that this ritual interferes minimally with employment and social functioning.  The Veteran did not have any irrelevant, illogical, or obscure speech patterns.  He did not have impaired impulse control.  The examiner noted that the Veteran's interest in social activities was low and he had few leisure time interests.  He only had one friend, who was another Veteran.  Because of his nightmares, the Veteran experienced insomnia, which resulted in daytime fatigue.  He was irritable at work, which caused conflict with his boss.  The Veteran's GAF score was 50.  His anxiety was rated as 33 on the Beck Anxiety Scale which was noted to be in the high-moderate range.  The examiner concluded that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  

The Veteran submitted a January 2010 psychological evaluation by Dr. R.O.  The Veteran exhibited symptoms of anxiety and depression, which limited his motivation to pursue relationships.  He had heightened irritability and low frustration. He had symptoms of chronic sleep impairment and was socially isolated.  Dr. R.O. indicated that mild transient stress in social and vocational environments were responsible for symptoms of acute tachycardia, shortness of breath, psychomotor agitation, tremors of the extremities, profuse sweating, vertigo, and fear of loss of control with feelings of depersonalization and derealization.  He also reported suicidal ideation.  Dr. R.O. stated that the Veteran's short-term memory abilities and his capacity for sustained focus and concentration were markedly diminished.  He had intrusive and ruminating thought patterns.  Dr. R.O. assigned a GAF score of 41.

During September 2012 VA treatment, the Veteran reported depressed mood, anhedonia, feelings of hopelessness and helplessness, disturbed sleep, and loss of weight.  He had excessive worry about his health and job.  He had intrusive memories weekly, nightmares, feelings of detachment, numbing disturbed sleep, hypervigilance, and an exaggerated startle response.  The Veteran denied symptoms of mania, panic attacks, and psychosis.  He was employed full-time and denied any work-related issues.  The Veteran's grooming and hygiene were good.  His speech was normal, his mood was depressed, his affect was appropriate, and his thought processes were oriented.  He did not have delusions or hallucinations, and he denied homicidal and suicidal ideation.  His judgment and insight were good.  His GAF score was 58.

Private treatment notes by Dr. M.C. between September 2012 and July 2013 show that the Veteran was having trouble falling asleep at night and complained of anxiety.  Dr. M.C. noted that the Veteran's attitude was cooperative, and his mood and affect were normal.

The Veteran was afforded a VA PTSD examination in May 2013.  The Veteran reported that he gets along with his brothers and sisters but they live outside of Ohio.  He stated that he had one friend, who was also a Vietnam veteran.  He was currently employed, but stated that he planned to quit his job on July 15, 2013.  The Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and inability to establish and maintain effective relationships.  The Veteran would not state whether he had suicidal ideation.  The examiner noted that compared to the Veteran's previous examination in 2009, his symptoms have increased in intensity and in impact on social and occupational functioning.  Previously, panic attacks were reported to occur three to four times a month.  At the current examination, the Veteran reported panic attacks greater than once a week.  The Veteran also reported that his depression was previously moderate, but his current depression was rated as 8 out of 10.  The examiner opined that the Veteran had occupational and social impairments with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's GAF score was 47.
	
A May 2013 psychological report by Dr. R.O. indicates that the Veteran was currently employed but planned to terminate his employment later that year due to his intolerance of the stress of his employment.  His moods were labile, and minimal transient stress resulted in rapid and extreme emotional and behavioral disruptions.  He had not pursued an interpersonal relationship since the death of his wife.  His exclusive social contact was another Vietnam veteran.  He acknowledged a favorable rapport with his immediate family members, but he did not readily engage in close contact with them.  The Veteran described having a poor ability to acquire and maintain sufficient focus and concentration.  His symptoms of clinical depression were disruptive of his motivation and pursuit of interests.  He reported vague passive suicidal ideation without gesturing or attempts.  His sleep patterns were highly disruptive.  He had war-related nightmares and less frequent night terrors.  Dr. R.O. indicated that minor transient stress resulted in rapid and extreme symptoms of psychological decompensation.  The Veteran's GAF score was 40.

The Veteran submitted a March 2014 psychological report by Dr. R.O.  The Veteran reported that he was unable to continue his employment as an engineer because of recurring acute anxiety symptoms.  He was disinterested in interpersonal relationships.  He reported that he is constantly anxious when he is required to interact with people.  Dr. R.O. noted that the Veteran's symptoms of ease of irritability, low frustration tolerance, and a generalized impatience often results in his manifestation of acute symptoms of psychomotor agitation.  Chronic sleep impairments disrupted his capacity to acquire and maintain focus and concentration.  He had symptoms of hypervigilance and hyperarousal, which disrupted his nocturnal and wakeful behaviors.  Prescription medication did not appreciably lessen his clinical symptomatology.  Dr. R.O stated that the Veteran's clinical symptoms preclude his ability to engage in a normal workday or work week without manifesting highly disruptive psychological symptoms.  He further noted that the Veteran cannot effectively interact with the general public or remember and carryout detailed instructions.  The Veteran's exposure to minor transient stress results in rapid and extreme symptoms of cognitive, emotional, and behavioral impairments.  He concluded that the Veteran's psychological symptomatology demonstrates a severity and persistence which results in an inability to either acquire or sustain gainful, competitive employment.  The Veteran's GAF score was 41.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran has been assigned an initial 50 percent rating prior to May 29, 2013, and a 70 percent rating thereafter, for PTSD under Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disorders other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the type and severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Board finds that a rating greater than 50 percent for PTSD prior to May 29, 2013, and in excess of 70 percent thereafter, is not warranted.  In this respect, the lay and medical evidence does not show that prior to May 29, 2013, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.  In addition, the lay and medical evidence does not show that from May 29, 2013, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

A.  Period prior to May 29, 2013

For the period prior to May 29, 2013, there is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his PTSD symptoms that would warrant a 70 percent disability rating.  The Board will review the evidence of disability in this case with the criteria for a 70 and 100 percent rating.  For instance, when seen by a private doctor in June 2009, he had resumed work.  

As noted previously, a 70 percent rating for PTSD contemplates the following:  occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


Regarding symptoms such as suicidal ideation, the Board notes that the Veteran reported intermittent suicidal ideation.  However, he consistently denied any current plan or intent.  For instance, in June 2009, the Veteran reported that he had active suicidal ideations, but there were no gestures or attempts.  In December 2009, the Veteran reported no suicidal or homicidal thoughts.  In January 2010, the Veteran's suicidal ideations had escalated since the death of his wife.  In May 2013, the Veteran reported vague passive suicidal ideation without gesturing or attempts.  Thought of suicide appear to be intermittent, but have not risen to the level of planning and do not impair the Veteran on a social or occupational basis.

As for obsessional rituals, the Board notes that the December 2009 private examination report shows that the Veteran walked the perimeter of his house every day and felt anxious if he did not complete his ritual.  However, the examiner noted that this ritual interfered minimally with employment and social functioning.  

There has been no evidence, in either private or VA examination reports, of the Veteran's speech intermittently illogical, obscure, or irrelevant.  Treatment records and VA examination reports during the period prior to May 29, 2013, fail to show any deficiencies in such area.  

Although the Veteran had reported depressed mood and panic attacks, the Board finds that prior to May 29, 2013, such mood disturbances did not rise to the level of "continuous panic or depression affecting the ability to function independently."  

In addition, there were no recorded or reported incidents of impaired impulse control or violence.  Treatment records and VA examination reports during the period prior to May 29, 2013, fail to show any deficiencies in such area.    

Further, there has been no evidence of spatial disorientation.  The December 2009 VA examination report shows that the Veteran was oriented to person, place, and time.  

There is also no evidence that the Veteran neglected his personal appearance and hygiene.  The December 2009 VA examiner specifically found that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  In September 2012, the Veteran's hygiene and grooming were described as good.  

The Board notes that there have been reports of the Veteran having difficulty in adapting to stressful circumstances.  For instance, in June 2009, the Veteran reported low frustration tolerance.  The January 2010 psychological evaluation by Dr. R.O. indicated that "mild transient stress in social and vocational environments were responsible for symptoms of acute tachycardia, shortness of breath, psychomotor agitation, tremors of the extremities, profuse sweating, vertigo, and fear of loss of control with feelings of depersonalization and derealization."  However, the Board finds that this characterization of the Veteran's symptoms is inconsistent with the other evidence of record.  In this regard, during September 2012 VA treatment, the Veteran was employed full-time and denied any work-related issues.  He also denied experiencing panic attacks.  Furthermore, the Board finds that the Veteran's symptoms of difficulty in adapting to stressful circumstances are contemplated in his currently assigned 50 percent rating.

The Board also notes that the Veteran has shown some difficulty in establishing and maintaining effective relationships. The Veteran reported at his December 2009 VA examination that he had only one friend.  Dr. R.O. indicated in his January 2010 report that the Veteran was markedly compromised in his capacity to establish and maintain effective interpersonal relationships.   However, the Board finds that such symptom is contemplated in his 50 percent rating.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the 70 percent rating criteria, to include memory loss, nightmares, flashbacks, hypervigilance, and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

While some of the Veteran's symptoms are considered in the rating criteria for a 70 percent evaluation, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria as consistent with the assignment of a 100 percent schedular rating for PTSD have been shown prior to May 29, 2013.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence did not demonstrate symptoms/manifestations of PTSD indicative of total occupational and social impairment.

The Board further finds that none of the GAF scores assigned at any point since the effective date of the award of service connection provides a basis for assigning a higher rating.  As indicated, prior to May 29, 2013, the Veteran was assigned GAF scores of 41, 43, 50, and 58.

Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Board notes that GAF scores below 51 might, conceivably, suggest more significant impairment than what is contemplated by the assigned 50 percent rating, the Board notes that the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of illogical or irrelevant speech or impaired judgment, or that the Veteran neglects his family, or comparable symptoms.  The Board emphasizes that the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the appeal period prior to May 29, 2013, such disability was manifested by occupational and social impairment with reduced reliability and productivity, without more serious manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

B.  Period beginning May 29, 2013

The Board finds that for the period beginning on May 29, 2013, the Veteran's PTSD has not resulted in total occupational and social impairment.  As reflected above, the evidence fails to show nearly all of the enumerated symptoms/manifestations indicative of the type, frequency and/or severity to warrant the assignment of a 100 percent rating.  

In this regard, there has been no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; or grossly inappropriate behavior.  The Board notes that Dr. R.O.'s March 2014 psychological evaluation indicates that the Veteran's exposure to minor transient stress resulted in rapid and extreme symptoms of cognitive, emotional, and behavioral impairments.  However, there is no indication that such stress resulted in gross impairment of thought processes or communication.  Further, for the period beginning May 29, 2013, there is no indication that the Veteran has experienced any delusions or hallucinations or grossly inappropriate behavior.

There is no evidence that the Veteran has been in persistent danger of hurting himself or others.  For instance, a May 2013 report by Dr. R.O. indicates that the Veteran had vague passive suicidal ideation without gesturing or attempts.  There is no evidence suggesting that the Veteran has ever been in danger of hurting himself or others.

There is also no evidence of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) or disorientation to time or place.  Treatment records and VA examination reports during the period beginning May 29, 2013, fail to show any deficiencies in such areas.    

The Board notes that the Veteran has exhibited some memory loss.  For instance, Dr. R.O.'s March 2014 psychological evaluation report indicated that the Veteran could not remember and carryout detailed instructions.  However, the evidence indicates that the Veteran's memory loss does not rise to the level contemplated under a 100 percent rating, i.e., memory loss for names of close relatives, own occupation, or own name.  

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, flashbacks, hypervigilance, and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity or frequency to result in total occupational and social impairment.

The Board acknowledges that the Veteran has been granted a total disability rating on the basis of unemployability (TDIU) due to his PTSD.  However, such information pertains to a determination of employability which is separate and distinct from the schedular evaluation of the Veteran's PTSD under the applicable rating criteria.  In this regard, while his PTSD may render him unemployable, resulting in total occupational impairment, the evidence fails to demonstrate total social impairment.

The Board further finds that none of the GAF scores assigned at any point since the effective date of the award of service connection provides a basis for assigning a higher rating.  As indicated, as of May 29, 2013, the Veteran was assigned GAF scores of 40 and 41.

Under the DSM-IV, GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  

The Board finds that the Veteran's assigned GAF scores are not consistent with a 100 percent rating as they do reflect symptomatology that rises to the level of total occupational and social impairment.

C.  Other Considerations

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD prior to May 29, 2013, and in excess of 70 percent thereafter.

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the effective date of the award of service connection has the Veteran's service-connected PTSD reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected PTSD at all pertinent points.  The rating schedule fully contemplates the described symptomatology.  Although, as noted, all psychiatric symptoms manifested are not listed among those identified as indicative of particular ratings, the Board has considered the full extent of his psychiatric impairment in evaluating the disability.  The rating schedule provides for higher ratings based on more significant impairment which, as explained above, is not shown here.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

The Board further notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's psychiatric symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran was granted a TDIU effective March 5, 2014.  However, the evidence shows that the Veteran was employed full-time prior to such date.  As such, the matter of the Veteran's entitlement to a TDIU due to PTSD, prior to March 5, 2014, has not been raised in conjunction with the current claim for higher rating, and need not be addressed.  

For all the foregoing reasons, the Board finds that there is no basis for additional staged ratings of the Veteran's PTSD, pursuant to Fenderson, and that the claims for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent prior to May 29, 2013, for PTSD and in excess of 70 percent thereafter, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


